1.  This corrected Notice of Allowability is issued to correct a typological error in the Examiner’s amendment of claims 22 and 30 found in the Notice of Allowability, mailed 08/04/2021.  

Corrected Examiner’s Amendment

In the Claims:

2.   In claim 22, the phrases “a single domain antibody, a hypervariable region polypeptide,” and “, a humanized antibody” have been deleted. 

3.  In claim 30, the phrase “preventing, diagnosing or treating a tumor or cancer-related disease” has been replaced with -- diagnosing or treating a tumor or cancer--.

4.  Claims 16, 20-28 and 30-31 are allowable.

5.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR 

August 13, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644